 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :                        7/2/2021
JUAN CARLOS DIAZ BRAVO,                                      :
                                                             :
                                         Plaintiff,          :
                                                             :          21-CV-1946 (VSB)
                           -v-                               :
                                                             :                ORDER
                                                             :
BROADWAY FINES DELI CORP. et al.,                            :
                                                             :
                                         Defendants.         :
------------------------------------------------------------ X

 VERNON S. BRODERICK, United States District Judge:

          The Court has been advised that the parties have reached a settlement in this Fair Labor

 Standards Act (“FLSA”) case. (Doc. 17.) Parties may not privately settle FLSA claims with

 prejudice absent the approval of the district court or the Department of Labor. See Cheeks v.

 Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the absence of Department of

 Labor approval, the parties must satisfy this Court that their settlement is “fair and reasonable.”

 Velasquez v. SAFI-G, Inc., No. 15-CV-3068, 2015 WL 5915843, at *1 (S.D.N.Y. Oct. 7, 2015). For

 the reasons stated herein, I find that the proposed settlement is not fair and reasonable, and it is

 therefore DENIED.

          I.      Legal Standard

          To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

 totality of circumstances, including but not limited to the following factors: (1) the plaintiff’s range

 of possible recovery; (2) the extent to which the settlement will enable the parties to avoid

 anticipated burdens and expenses in establishing their respective claims and defenses; (3) the

 seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

 product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud or


                                                            1
collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). “In addition, if

attorneys’ fees and costs are provided for in the settlement, district courts will also evaluate the

reasonableness of the fees and costs.” Fisher v. SD Prot. Inc., 948 F.3d 593, 600 (2d Cir. 2020).

“When a district court concludes that a proposed settlement in a FLSA case is unreasonable in

whole or in part, it cannot simply rewrite the agreement, but it must instead reject the agreement or

provide the parties an opportunity to revise it.” Id. at 597.

       II.     Discussion

       “In FLSA cases, courts in this District routinely reject release provisions that ‘waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues.’” Gurung v. White Way Threading LLC,

226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (quoting Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d

170, 181 (S.D.N.Y. 2015)). Such overbroad releases “highlight[] the potential for abuse in such

settlements, and underscore[] why judicial approval in the FLSA setting is necessary.” Cheeks, 796

F.3d at 206. “In the context of an FLSA case in which the Court has an obligation to police unequal

bargaining power between employees and employers, such broad releases are doubly problematic.”

Martinez v. Gulluoglu LLC, No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2 (S.D.N.Y. Jan. 15,

2016) (internal quotation marks omitted). For this reason, “[a] number of judges in this District

refuse to approve any FLSA settlement unless the release provisions are limited to the claims at

issue in this action.” Cionca v. Interactive Realty, LLC, No. 15-CV-5123 (BCM), 2016 WL

3440554, at *3 (S.D.N.Y. June 10, 2016) (internal quotation marks omitted).

       The parties’ proposed settlement agreement contains a provision that releases Defendants:

               from any and all claims of any kind or nature, whether known or unknown, asserted
               or unasserted, arising up to and as of the date of the execution of this Agreement,
               which [Plaintiff] [has] or may have against [Defendants], and also covenant not to
               file any claim or suit and generally and fully waive all claims, including, but not
               limited to, the claims contained in the Complaint.”


                                                    2
(Doc. 17-1, at 1.) The agreement then lists a panoply of potential causes of action, which the

agreement notes are non-exhaustive, that Plaintiff is barred from bringing against Defendants. (Id.

at 1–3.)

         The parties label this provision as a “Mutual Release of All Claims,” and indeed the

agreement releases Plaintiff from any and all future claims that Defendants might bring. (Id. at 3.)

Although some courts in this District have approved release provisions on the basis of their

mutuality, see, e.g., Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, No. 13-cv-5008 (RJS),

2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016), the parties offer no basis for finding that this

release provision provides Plaintiff any benefit, comparable or otherwise. “The fact that the general

release is styled as mutual, although favoring the settlement, does not salvage it, absent a sound

explanation for how this broad release benefits the plaintiff employee.” Gurung, 226 F. Supp. 3d at

229; see also Martinez v. SJG Foods LLC, No. 16-CV-7890 (RA), 2017 WL 2169234, at *2

(S.D.N.Y. May 16, 2017).

         I cannot approve a settlement agreement with such an overbroad release, as proposed here.

As such, the proposed settlement agreement fails Cheeks review.

         III.   Conclusion

         The settlement agreement of the parties is hereby DENIED.

         The parties may file a revised settlement agreement twenty-one (21) days from the date that

this Order is filed.

SO ORDERED.


Dated:          July 2, 2021
                New York, New York
                                                       ________________________________
                                                       Vernon S. Broderick
                                                       United States District Judge



                                                   3
